Title: To George Washington from Fielding Lewis, 23 April 1775
From: Lewis, Fielding
To: Washington, George

 

Dear Sir
April 2⟨3d⟩ 1775

I this Day received a Survey of 578 Acres Land for you, from Mr Thos Lewis, on the Ohio for several Assignments made to you by B. Dandrige & others which I shall keep ’till I receive your Orders about it, as I expect it must go to the Office; There is Two other Letters which I have put into the Post office to come next post; as I shall go to Hanover this Day & shall not return ’till Wednesday next; I find my Plaisterer will not finish my passage before the 12th of May therefore think it will be best to keep him ’till that time as I shall by that means have all ready for your Painter except the great Room which must remain ’till your work is done. I dont care how soon your painter comes as he may go on with the rooms that are ready for him.
We have no Ships that bring later Accts than we had in the last papers, by which it seems we must submitt or dispute the matter Sword in hand, every person I think that has any regard for Liberty must prefer the latter; we have sent an express to Baltamore to procure powder, if we do not succeed, we shall send the money we have to you to procure it for us at Philadelphia if you will undertake the matter for us, otherways I fear we shall not get any. I am Dr Sr your most Affectionate Hume Servt

Fielding Lewis

